COACHMEN INDUSTRIES, INC. 2831 Dexter Drive • P.O. Box 3300 • Elkhart, Indiana 46514 • 574/266-2500 • Fax 574/266-2559 NEWS RELEASE For immediate release February 1, 2010 COACHMEN INDUSTRIES, INC. ANNOUNCES MUCH-IMPROVEDFOURTH QUARTER 2009 RESULTS Elkhart, IN - Coachmen Industries, Inc. (OTC:COHM.PK) today announced its financial results for the fourth quarter of 2009, ending December 31, 2009. “The housing markets may have stopped their freefall, but they have not yet begun to improve. Quarterly sales in our primary housing business were 44% less than what they were in the same quarter in 2008,” commented Richard M. Lavers, President and Chief Executive Officer. “Nonetheless, we improved our gross profit more than 31 times year over year, and our losses in the fourth quarter were about 1/6th of the prior year’s loss. Our Specialty Vehicles business is showing significant growth, with quarterly sales revenue up more than 365% as compared to the same quarter last year.These improvements show that we remain headed in the right direction, despite general economic conditions.” Net sales from continuing operations for the fourth quarter were $15.5 million compared to $18.9 million reported for the same period in 2008. Gross profits for the quarter were up to $1.13 million or 7.3% of revenues, compared to a gross profit of $36,000 or 0.19% of revenues for the fourth quarter of 2008. The Company reported a net loss from continuing operations of ($3.06) million, or ($0.19) per share, versus a net loss from continuing operations of ($19.1) million, or ($1.21) per share in the fourth quarter of 2008. Net loss, including discontinued operations, was ($2.87) million, or ($0.18) per share in the fourth quarter of 2009, versus a net loss of ($52.9) million, or ($3.35) per share in the fourth quarter of 2008. Housing Group “While the Housing Group's single-family homes business remains adversely affected by the nationwide housing market, we have been successful at receiving contracts for several major projects, which are reflected in our fourth quarter results,” commented Housing Group President Rick Bedell. “We continue to pursue a number of major project opportunities, and expect that these opportunities will help us better utilize our factories when the slump in the single-family housing market ends.” Coachmen Industries, Inc. Announces Much Improved Fourth Quarter 2009 Results
